DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species T1 (Figure 2A) and Species H1 (Figure 1) in the reply filed on 1/4/2021 is acknowledged.

Status of Claims
The status of the claims as filed in the reply dated 1/4/2021 are as follows: 
Claims 2-9 and 12-22 are cancelled by the applicant.
Claim 23 is newly added;
Claims 1, 10, 11, and 23 are pending and being examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
Plurality of interconnected heat exchanger elements (Claim 10);
One or more sets of heat exchanger elements, each set comprising a plurality of heat exchanger elements (Claim 11);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 line 2 recites “one or more sets of heat exchanger elements, each set comprising a plurality of heat exchanger elements”.  However, Claim 1 from which Claim 10 depends already recites in line 17 “one or more sets of heat exchanger elements”.  Therefore, it is unclear if the second instance of “one or more sets of heat exchanger elements” and “a plurality of heat exchanger elements” in claim 10 are related to the already recited heat exchanger elements in claim 1.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the multiple instances of heat exchanger elements have been interpreted as referring to the same heat exchanger elements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moure (US2012/0159980A1, as cited in the IDS) in view of Eriksson (US2011/0220340A1).
Re Claim 1. Moure teaches a recovery system (2) for the recovery of thermal energy from waste water from a building, which recovery system comprises (Figures 1-3): 
a collector tank (18) (Figures 1-3; Paragraph 24-25); 
a supply pipeline system (piping connected to inlet 38) for supplying waste water (“E”) to the collector tank (Figures 1-3; Paragraph 24-25, 36); 
a heat pump (4) (Figure 1; Paragraph 23, 26, 30-32); 
a heat exchanger device (20) arranged in the collector tank and which is in contact with said waste water (Figures 1-3; Paragraphs 24-26, 41-45); 
a heat transfer fluid pipeline system (7, 22) arranged between the heat pump and the heat exchanger device (Figures 1-3; Paragraphs 24-26, 30-32), 

that non-freeze liquid can circulate in said heat transfer fluid pipeline system, wherein the heat exchanger device is configured such that the non-freeze liquid is conveyed (via pump 24) through the heat exchanger device, wherein the non-freeze liquid can absorb thermal energy (via heat exchanger 20) from waste water in the collector tank (Figures 1-3; Paragraphs 24-32), 
wherein: 
the heat exchanger device comprises one or more sets of heat exchanger elements (60), in order to be lowered into the wastewater of the collector tank each heat exchanger element (Figures 1-3; Paragraphs 41-45) comprising, 
at least two substantially parallel plates (62), which are arranged essentially parallel to each other such that they substantially overlap (Figures 1-3; Paragraphs 41-45), 
a non-freeze liquid inlet (conduit of 60 connected to 70) disposed at one end of the heat exchanger element and an outlet (conduit of 60 connected to 72) for non- freeze liquid provided at the other end of the heat exchanger element (Figures 1-3; Figure 3 illustrates the inlet 70 is located at a left end of the plate 60 and the outlet 72 is located at a right end of the plate 60; Paragraphs 41-45), 

Moure fails to specifically teach the heat exchanger device parallel plates are made of a self-supporting polymeric material.
However, Eriksson teaches a heat exchanger device parallel plates are made of a self-supporting polymeric material (Figures 1-2; Paragraph 7).  Eriksson teaches the benefit of a polymer heat exchanger is corrosion resistance, ease of manufacturing, and is cost effective (Paragraph 7).
Therefore, in view of Eriksson’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the heat exchanger device parallel plates of Moure from self-supporting polymeric material in order to provide anti-corrosion benefits to the heat exchanger, thereby reducing potential damage to the heat exchanger device (Eriksson Paragraph 7).  Additionally, in view of Eriksson’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the heat exchanger device parallel plates of Moure from self-supporting polymeric material due to polymer heat exchangers being cost effective to produce and ease of manufacturing (Paragraph 7 of Eriksson).  Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the heat exchanger device parallel plates of Moure from self-supporting polymeric material, since it has been held to be within the general skill of a 

Re Claim 10. Moure further teaches the heat exchanger device comprises a plurality of interconnected heat exchanger elements which are connected in parallel with respect to the flow direction of the non-freeze liquid (Figures 1-3; Paragraphs 41-45, 56). 
Re Claim 11. Moure further teaches the heat exchanger device comprises one or more sets of heat exchanger elements, each set comprising a plurality of heat exchanger elements through which the non-freeze liquid circulates (Figures 1-3, 56; Although the claim only requires one set of heat exchanger plates, Moure teaches in Paragraph 56 that the system can comprise plural compartments each comprising a set of exchange plates). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Moure (US2012/0159980A1, as cited in the IDS) in view of Eriksson (US2011/0220340A1) and in further view of Matsuda (JP411090465A).
Re Claim 23. Moure teaches the collector tank (Figures 1-3) but fails to specifically teach a preparatory unit wherein a first cutting pump is located in the preparatory unit to pump waste water from the preparatory unit to the collector tank.
However, Matsuda teaches a preparatory unit (8) wherein a first cutting pump (31) is located in the preparatory unit to pump waste water from the preparatory unit (via pipe 34) to the collector tank (32) (Figures 1, 2, 9; Abstract).
Therefore, in view of Matsuda’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a preparatory unit with a cutting pump to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/TRAVIS C RUBY/Primary Examiner, Art Unit 3763